Title: To Benjamin Franklin from James Parker, 5 July 1774
From: Parker, James
To: Franklin, Benjamin


Sir
Perth Amboy July 5th: 1774
I this day received a letter from Mr. Wilmot dated 30 March last wherein he says “before you receive this letter you will have received his Majestys Confirmation of the act Confirming the Division line from Doctor Franklin the Provincial agent. A Confirmation of the act of New york has likewise been transmitted from Mr. Burke Agent for that Province. When I applied about the Confirmation of this act I found these two gentlemen had applied to have the Acts confirmed and they have since had them and sent them away to the respective Provinces.”

As the Committee of Correspondence for Nyork have received the Confirmation of the Act of that Province and neither the Committee or the Agents for settling the dispute on the line have received the Confirmation of the Act passed by this Province and as Mr. Wilmots letter dated the 30th March did not get to hand untill this day by the Lady Gage Capt. Mesnard I presume your letter inclosing the Act has miscarried and therefore should be glad of a Duplicate of the Act and Confirmation or if by any means it is omitted being sent shall be very glad to have it done by first Opportunity as the Inhabitants of this Province taken in by this Settlement suffer for want of it. I am Sir Your most Obedient Humble Servant
James Parker
Docr Franklin
 
Addressed: To / Docr. Benjamin Franklin / Pennsylvania Coffee house / London
